t c memo united_states tax_court john shere petitioner v commissioner of internal revenue respondent docket no 23280-06l filed date john shere pro_se neal o abreu for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment filed under rule 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code background this is an appeal from respondent’s determination upholding the proposed use of a levy to collect petitioner’s unpaid federal_income_tax liability for petitioner resided in california when the petition was filed petitioner failed to file a federal_income_tax return for on date respondent mailed a notice_of_deficiency for to petitioner on date the court received a letter from petitioner that was filed as petitioner’s imperfect petition at docket no by order dated date the court directed petitioner to file a proper amended petition and pay the court’s filing fee on or before date petitioner failed to do so by order dated date the court dismissed petitioner’s case at docket no for lack of jurisdiction on the grounds that petitioner failed to file a proper amended petition or pay the filing fee as ordered on date respondent assessed the income_tax deficiency_interest and additions to tax for late filing and failure to pay and mailed a notice of balance due to petitioner on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for the year at issue petitioner timely submitted a form request for a collection_due_process_hearing in his request petitioner asked for a face-to-face hearing and questioned whether the internal_revenue_service the service follows proper procedure but petitioner raised no other issue regarding the assessed liability or the service’s intention to collect by levy on date the settlement officer assigned to petitioner’s case sent petitioner a letter acknowledging petitioner’s request for a sec_6330 hearing and scheduling a telephone conference for date to discuss with me the reasons you disagree with the collection action and or to discuss alternatives to the collection action the officer’s letter also stated that if the time was not convenient or petitioner preferred a face-to-face conference petitioner should contact the settlement officer within days of the date of the letter in addition the settlement officer requested that petitioner submit certain information before his conference including a completed collection information statement and related verification signed tax returns for and and proof of estimated_tax payments for by letter dated date petitioner responded to the date letter among other things petitioner complained about the settlement officer’s setting a hearing date without consulting with him and he stated that he was not able to participate in the date telephone conference petitioner also stated that he had requested a face-to-face hearing and that he was under the impression that he would be able to dispute the liability at his hearing because he had had no prior opportunity to dispute it by letter dated date the settlement officer informed petitioner that she had scheduled a telephone conference call for date and again requested that petitioner submit a completed collection information statement and other information within days of the date of the letter by letter dated date petitioner responded complaining that the settlement officer had again ignored his request for a face-to- face hearing and advising that he would not be able to participate in the scheduled telephone conference by letter dated date the settlement officer wrote a third time to petitioner she informed petitioner that she had not received the requested information from him and she gave him days from the date of the letter to submit the information she also informed petitioner that her office would make a determination by reviewing the administrative file and whatever information he submitted and that she would promptly issue a determination_letter with her findings by letter dated date petitioner responded to the date letter writing that i am lost as to what information you are asking from me please let me know what you would accept as evidence to challenge and disprove the liability the irs claims i owe petitioner did not submit any of the requested information to the settlement officer on date the appeals_office issued a notice_of_determination that the proposed levy action was appropriate and could proceed attached to the notice was a document summarizing the issues the background and the discussion and analysis supporting the determination the following information was included in the attachment the service mailed a notice_of_deficiency to petitioner for and he petitioned the tax_court because he had a prior opportunity to appeal the underlying liability for he could not raise any issue regarding the underlying liability at the collection_due_process_hearing petitioner was offered a face-to-face hearing if he identified any relevant nonfrivolous issues in writing or by calling as requested but he did not do so petitioner was offered the opportunity to discuss collection alternatives to the proposed levy action if he provided the requested financial information but petitioner failed to submit the information in addition petitioner was not in compliance with his filing and payment obligations the requirements of applicable law or administrative procedures have been met and the actions taken were appropriate under the circumstances petitioner did not identify any relevant nonfrivolous issue the proposed levy balances the need for efficient collection with petitioner’s concern that any collection action be no more intrusive than necessary by undated letter received by the court date petitioner indicated that he wished to appeal the notice_of_determination the court filed the letter as petitioner’s imperfect petition and ordered him to file a proper amended petition on date the court received and filed petitioner’s amended petition in his amended petition petitioner alleged as follows during the collection_due_process_hearing it is believed that the respondent did not satisfy all of the appropriate requirements the petitioner was not allowed to challenge the liability of the assessed tax therefore petitioner was not given a fair and impartial hearing petitioner requested pertinent documents and files but respondent refused to comply petitioner also requested to be provided with acceptable evidence that would further support the respondents’ claim of this assessed tax petitioner was not allowed to dispute any discrepancies found within respondents’ claim of tax_liability petitioner was not properly informed of his rights petitioner was not given due process on date the court issued petitioner a notice setting his case for trial during its date san francisco california trial session on date respondent filed a motion for summary_judgment on date the court ordered petitioner to respond to respondent’s motion for summary_judgment by date by motion filed on date petitioner requested an extension of time to date to respond to the motion for summary_judgment although the court granted petitioner’s motion he failed to respond by the extended deadline discussion i summary_judgment summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of establishing that there is no genuine issue of material fact and factual inferences will be drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the nonmoving party however cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite ii sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held before an impartial officer_or_employee of the service’s office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedures have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying tax_liability is not in dispute the court will review the determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner failed to respond to the motion for summary_judgment consequently we review the motion and supporting affidavits and exhibits to decide whether to grant the motion our review confirms that there is no material issue of fact fairly in dispute and that respondent is entitled to summary disposition as a matter of law petitioner’s principal complaint throughout the sec_6330 hearing process was directed to the underlying tax_liability and his incorrect expectation that he could challenge that liability at the sec_6330 hearing however the law is clear that if a taxpayer received a notice_of_deficiency with respect to the underlying liability the taxpayer may not contest the liability in a sec_6330 hearing sec_6330 the undisputed facts confirm that petitioner received a notice_of_deficiency for petitioner submitted a letter evidencing his intention to dispute the notice which the court treated as an imperfect petition to protect petitioner’s right to contest the notice_of_deficiency the resulting case was dismissed for lack of jurisdiction because petitioner failed to comply with this court’s order to file a proper amended petition petitioner’s other complaint was that he had requested a face-to-face hearing however the undisputed facts reveal that the settlement officer advised petitioner that she would schedule a face-to-face hearing if petitioner identified the relevant nonfrivolous issues he wanted to discuss at that hearing petitioner did not do so respondent acting in accordance with his administrative procedures scheduled two telephone hearings that petitioner did not participate in the undisputed facts establish that petitioner was given an opportunity for a hearing and he failed to take advantage of it respondent reasonably concluded that the collection action could proceed after reviewing the administrative record and determining that the requirements of sec_6330 had been satisfied we conclude on the record before us that respondent did not abuse his discretion in determining that the proposed levy could proceed see peter d dahlin atty at law p s v commissioner tcmemo_2007_310 davis v commissioner tcmemo_2007_160 there is no genuine issue of material fact requiring a trial in this case and we hold that respondent is entitled to the entry of a decision sustaining the proposed levy as a matter of law an appropriate order and decision will be entered
